DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “a control end of the fourth transistor is configured to input a first scanning signal; a first electrode of the fourth transistor is respectively connected to a second electrode of the third transistor, a control end of the first transistor, and a first polar plate of the capacitor; a second electrode of the fourth transistor is connected to a second electrode of the seventh transistor and is configured to input a first reference voltage; a control end of the third transistor is configured to input a second scanning signal, a first electrode of the third transistor is respectively connected to a second electrode of the first transistor and a first electrode of the sixth transistor, a first electrode of the first transistor is configured to input a first power supply voltage; a control end of the sixth transistor is configured to input a first light emitting control signal, a second electrode of the sixth transistor is respectively connected to an anode of the light-emitting diode and a first electrode of the seventh transistor, a cathode of the light- emitting diode is configured to input a second power supply voltage, a control end of the seventh transistor is configured to input the first scanning signal; a control end of the second transistor is configured to input the second scanning signal, a first electrode of the second transistor is configured to input a data voltage, a second electrode of the second transistor is respectively connected to a second polar plate of the capacitor and a second electrode of the fifth transistor; and a control end of the fifth transistor is configured to input a second light emitting control signal, a first electrode of the fifth transistor is configured to input a second reference voltage”, in combination with the other limitations set forth in claim 1.
Claim 11 has similar allowable limitations as claim 1.
Claims 2-10 and 12-15 are dependent on claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/Primary Examiner, Art Unit 2627